Exhibit 10.16

LOGO [g46812logo.jpg]

 

June 28, 2007       430 North McCarthy Blvd

Milpitas, California 95035

USA

John Peeler       408 546-5000 C/O JDSU       www.jdsu.com 430 N. McCarthy Blvd
      Milpitas, CA 95035      

 

Re:    Separation from JDS Uniphase Corporation on June 30, 2007

Dear John:

This letter will confirm the terms of your separation from your employment with
JDS Uniphase Corporation and its subsidiaries and affiliated entities (the
“Company” or “JDSU”) on June 30, 2007 (the “Termination Date”). The Effective
Date of this Agreement will be the 8th day following the date of your signature
below.

On or before the Termination Date the Company will provide you with your final
paycheck, which will include all accrued, but unpaid base pay and accrued ESPP
contributions, if any. Any stock options and other equity awards including
restricted stock units previously granted to you that are not vested as of the
Termination Date will be cancelled and you will have 90 days from the
Termination Date to exercise vested stock options.

Additionally, within seven (7) days of the Effective Date of this Agreement, the
Company shall provide you with the following two payments: (a) $168,750
representing the FY2007 second half bonus that the Company currently projects
you would have otherwise earned and been paid in late August, 2007 under the
Company’s standard employee bonus plan for CommTest employees employed by the
Company as of the date of such payment; and (b) $113,750, representing the
fourth installment of your retention bonus pursuant to your Employment Agreement
dated May 23, 2005 as amended (hereinafter the “Employment Agreement”) which
otherwise would have been paid to you with your first regular paycheck following
June 30, 2007. Both of these payments will be provided less applicable
withholdings as required by local, state and federal law.

Upon the termination of your employment you will be eligible for COBRA benefits
continuation. A package containing appropriate COBRA information will be mailed
to you shortly after your termination by the Company’s outside vendor that
manages this program for JDSU.

The Company hereby reaffirms its continuing obligations to you pursuant to the
Company’s Articles, Bylaws and applicable law to defend and indemnify you
against claims, actions and causes of action arising out of your employment and
service to the Company. For clarity, these obligations will survive the
Effective Date of this Agreement. You will also continue to be covered under the
applicable Company insurance policies relative to such claims. You agree to
assist the Company as reasonable necessary to effectuate the obligations
reaffirmed under this paragraph.

 

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g46812logo.jpg]

 

In the event you presently are serving as a director or in a similar capacity
relative to any Company subsidiary and affiliate, the Company’s legal department
will work with you to ensure you are relieved from such obligations. Thank you
in advance for your assistance with that process.

For clarity, any previously executed agreements concerning Company confidential
and proprietary information and assignment of inventions will continue in full
force and effect in accordance with their terms. In addition, and again for
clarity only, you and the Company acknowledge that the following provisions of
the Employment Agreement shall continue in full force and effect in accordance
with their terms: Section 6 (Termination Obligations), Section 7
(Noncompetition; Nonsolicitation, including Exhibit “A” to the Employment
Agreement referred to in such Section 7), Section 8 (Legal Fees). Except as
described in this letter agreement, any further rights under the Employment
Agreement, and any other agreements, whether written or oral, shall be
terminated as of the Effective Date hereof, including without limitation any
right to severance payments, bonus payments, stock option or other equity award
vesting or other benefits. This Agreement shall represent the entire
understanding between you and the Company regarding the terms of your employment
and termination of employment, will supersede any previous discussions and
understandings, and may not be modified except in writing signed by you and the
Company.

In consideration of the terms of this Agreement and exchange in particular for
the payments described above, you agree, on behalf of yourself, your successors
and your assigns, to release and absolutely discharge the Company and its
present and former officers, directors, agents, employees, attorneys, insurers
and affiliated entities from any claims, actions and causes of action, known or
unknown, that you may now have, or at any other time had, or shall or may have
against these released parties including claims arising from or related to your
employment, the termination of your employment, or any other matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date of execution of this Agreement, including but not limited
to claims for compensation (including bonus and severance payments), stock
options or claimed rights related to stock options, breach of contract, wrongful
termination, retaliation, fraud, misrepresentation, unfair business practices,
breach of fiduciary duty, personal injury, defamation or national origin, race,
color, age, sex, sexual orientation, religious, disability, medical condition or
other discrimination or harassment under the Civil Rights Act of 1964, the
Family and Medical Leave Act, the Age Discrimination In Employment Act of 1967
(including the Older Workers’ Benefit Protection Act), the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the California Labor Code (and
analogous laws of any other state), state and federal securities laws or any
other applicable law, all as they have been or may be amended. To the fullest
extent permitted by law, you agree not to file any claim, action or demand based
on any of the matters released above.

 

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g46812logo.jpg]

 

You agree that this release specifically covers known and unknown claims and you
waive your rights under Section 1542 of the California Civil Code or under any
comparable law of any other jurisdiction. Section 1542 states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor”.

If any provision of this Agreement is for any reason found by an arbitrator or a
court of competent jurisdiction to be unenforceable, the remainder of this
Agreement shall continue in full force and effect.

You agree that you have been advised that you have twenty-one (21) days to
consider the terms of this Agreement (but may sign it at any time beforehand if
you so desire), and that you can consult an attorney in doing so. You also
understand that you can revoke your acceptance of the terms of this Agreement
within seven (7) days of signing it by sending a certified letter to that effect
to the Company’s General Counsel. Notwithstanding the foregoing, you agree that
the portion of this Agreement that pertains to the release of claims under the
ADEA shall not become effective or enforceable until the seven (7) day
revocation period has expired, but that all other terms of this Agreement will
become effective upon your signature below.

John, on behalf of all of us at JDSU we again thank you for your dedication,
commitment and many years of service and contributions to the Company. We wish
you the best in your future endeavors.

 

        Very Truly Yours,     Dave Vellequette     Chief Financial Officer
Agreed and Accepted:     Date:

 

   

 

John Peeler    

 

Page 3 of 3